JUDGMENT

                                 Court of Appeals
                             First District of Texas
                                  NO. 01-14-00856-CV

                             ADRIAN BEAMON, Appellant

                                            V.

                            ROMANA SANTANA, Appellee

Appeal from the County Civil Court at Law No. 1 of Harris County. (Tr. Ct. No. 1051415)

       Appellant, Adrian Beamon, has neither established indigence nor paid, or made
arrangements to pay, all the required fees. Further, appellant has not paid or made
arrangements to pay the fee for preparing the clerk’s record. After being notified that this
appeal was subject to dismissal, appellant did not adequately respond. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.
       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal. It is further ORDERED that this decision be certified below for observance.


Judgment rendered March 12, 2015.

Judgment rendered by panel consisting of Justices Keyes, Bland, and Massengale.    y